      Case 4:20-cv-01836 Document 1 Filed on 05/27/20 in TXSD Page 1 of 11



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                          )
      TRAVELERS CASUALTY AND SURETY                       )
      COMPANY OF AMERICA,                                 )
                                                          )
                 Plaintiff,                               )
                                                          )
                 v.                                       )     CAUSE NO:
                                                          )
      FIELDWOOD ENERGY LLC                                )
      FIELDWOOD ENERGY INC.                               )
                                                          )
                 Defendants.                              )
                                                          )


                                    ORIGINAL COMPLAINT
                                         [VERIFIED]

           Plaintiff, Travelers Casualty and Surety Company of America (“Travelers” or “Surety”),

files its Original Complaint (the “Complaint”) against Defendants, Fieldwood Energy LLC and

Fieldwood Energy Inc. (collectively referred to herein as “Defendants” or “Indemnitors”) and

respectfully states as follows:

                                              PARTIES

           1.     Travelers is a Connecticut corporation maintaining its principal place of business

at One Tower Square, Hartford, Connecticut 06183, and is authorized to do business in the State

of Texas.

           2.     Fieldwood Energy LLC is a limited liability company organized and existing under

the laws of the state of Delaware with its principal place of business in Houston, Texas.

           3.     Fieldwood Energy Inc. is a corporation organized and existing under the laws of

the state of Delaware with its principal place of business in Houston, Texas.




262609v1
       Case 4:20-cv-01836 Document 1 Filed on 05/27/20 in TXSD Page 2 of 11



                                      JURISDICTION AND VENUE

           4.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332(a) as there is diversity of citizenship between the parties and the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

           5.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                          NATURE OF THE CASE

           6.       At the request of Indemnitors, Travelers as Surety issued the following two bonds

in favor of various bond obligees with Fieldwood Energy LLC named as Principal (collectively,

the “Bonds” 1):

                Principal               Bond No.          Penal Sum                      Obligee Name
    Fieldwood Energy LLC               106854940 $45,000,000.00 Noble Energy, Inc.
                                                                Anadarko Petroleum Corporation
                                                                Anadarko US Offshore LLC
    Fieldwood Energy LLC               106854941 $15,000,000.00
                                                                Eni Petroleum US LLC
                                                                Noble Energy, Inc.
            Aggregate Penal Limit:                      $60,000,000.00

           7.       The bonded obligations cover certain plugging and abandonment obligations arising

under certain federal oil, gas, and mineral leases owned and/or operated by Fieldwood Energy

LLC.

           8.       The Bonds were issued pursuant to certain Bond Specific Surety Claim Adjustment

Agreements whereby Travelers, along with various other sureties, agreed to be severally, but not

jointly, liable for its respective obligations under various performance bonds.

           9.       As set forth above, the aggregate amount of the Bonds as to Travelers' liability cap

is $60,000,000.


1
 These bonds have been co-written with other sureties. The penal sums noted herein are the liability cap for Travelers
only and do not represent the full penal sum liability cap under the bonds themselves. A true and correct copy of the
Bonds is attached hereto in globo as Exhibit A.



                                                          2
262609v1
         Case 4:20-cv-01836 Document 1 Filed on 05/27/20 in TXSD Page 3 of 11



           10.      In consideration for and specifically to induce Travelers to furnish the Bonds,

Defendants executed that certain General Contract of Indemnity, dated April 2, 2018, in favor of

Travelers to cover “[a]ll loss and expense of any kind or nature, including attorneys’ fees and other

professional fees, which [Travelers] incurs in connection with any Bond or this Agreement” (the

“Indemnity Agreement”). 2

           11.      Under the Indemnity Agreement, the Indemnitors agreed, among other things, that:

                    3. Indemnitors shall exonerate, indemnify and save [Travelers] harmless
                    from and against all Loss . . . . Indemnitors agree to deposit with [Travelers],
                    upon demand, an amount as determined by [Travelers] sufficient to
                    discharge any Loss or anticipated Loss. Amounts due to [Travelers] shall
                    be payable upon demand . . . .

                    5. Indemnitors shall upon request of [Travelers] promptly procure the
                    written release of [Travelers] from any and all Bonds. If Indemnitors fail
                    to procure such release, the Indemnitors shall immediately provide
                    [Travelers] an irrevocable letter of credit acceptable to [Travelers] in the
                    aggregate amount of all unreleased Bonds. Indemnitors waive, to the fullest
                    extent permitted by law, each and every right that they may have to contest
                    these requirements. Indemnitors stipulate and agree that [Travelers] will
                    suffer immediate irreparable harm and will not have an adequate remedy at
                    law if Indemnitors fail to perform the obligations of this paragraph such that
                    [Travelers] is entitled to specific performance of such obligations. 3

           12.      Upon information and belief, beginning around early April 2020, questions and

concerns arose regarding Defendants’ solvency and financial stability. Travelers’ suspicions were

confirmed when both Standards & Poor’s (“S&P”) and Moody’s Investor Service downgraded

their ratings for Fieldwood Energy LLC on or about April 8, and April 9, 2020, respectively.

           13.      By publication dated May 12, 2020, S&P further downgraded Fieldwood Energy

LLC’s issuer credit rating from "CCC" to "D" based, in part, on its entering into forbearance

agreements with certain term loan lenders and its skipping interest payments on its first and second




2
    A true and correct copy of the Indemnity Agreement is attached hereto as Exhibit B. See Exhibit B at ¶ 1.
3
    Exhibit B at ¶¶ 3, 5.



                                                            3
262609v1
      Case 4:20-cv-01836 Document 1 Filed on 05/27/20 in TXSD Page 4 of 11



lien loans. 4    The S&P publication advised that, despite Fieldwood Energy LLC’s ongoing

negotiations with its creditors, "[w]e don’t believe the company will make these payments." 5

           14.   As of the filing of this Complaint, at least one major news outlet, The Wall Street

Journal, has predicted the imminence of Fieldwood Energy LLC’s second bankruptcy filing in the

past two years. 6

           15.   Based upon these financial concerns, Travelers opted to exercise its unconditional

rights under paragraph 5 of the Indemnity Agreement by letter to Defendants dated April 24, 2020

(“Initial Demand”). 7

           16.   Specifically, invoking paragraph 5 of the Indemnity Agreement, the Initial Demand

demanded that Indemnitors provide, by no later than May 8, 2020, either: (i) the full and complete

release of Travelers Bond No. 106854940 in the penal sum of $45,000,000 (as to Travelers) and

Travelers Bond No. 106854941 in the penal sum of $15,000,000 (as to Travelers); or (ii) an

irrevocable letter of credit in an amount equal to 100% of all unreleased liability (i.e., in the total

amount of $60,000,000), issued in form and substance and by a bank acceptable to Travelers. 8

           17.   On April 29, 2020, Defendants responded to the Initial Demand (the “Initial

Response”) stating “Fieldwood will not be providing the additional collateral that Travelers has

requested.” 9

           18.   Despite Indemnitors’ refusal to comply with its crystal clear and express obligations

under the Indemnity Agreement, Travelers responded to the Initial Response by letter dated April




4
  A true and correct copy of S&P’s May 12, 2020, publication is attached hereto as Exhibit C.
5
  Exhibit C at p. 1.
6
  Alexander Gladstone & Soma Biswas, Fieldwood Energy Prepares for Second Bankruptcy in Two Years, The Wall
Street Journal, May 15, 2020, https://www.wsj.com/articles/fieldwood-energy-prepares-for-second-bankruptcy-in-
two-years-11589563292.
7
  A true and correct copy of the Initial Demand is attached here to as Exhibit D.
8
  Exhibit D at p. 1.
9
  A true and correct copy of the Initial Response is attached here to as Exhibit E.



                                                      4
262609v1
       Case 4:20-cv-01836 Document 1 Filed on 05/27/20 in TXSD Page 5 of 11



30, 2020, advising that notwithstanding “a clear repudiation of Fieldwood’s obligations under the

[Indemnity Agreement],” Travelers remained “willing to discuss the matter . . . further[.]” 10

           19.   Having received no further response from Indemnitors, Travelers again invoked its

rights under the Indemnity Agreement by letter dated May 15, 2020 (the “Final Demand”). 11

Specifically, Travelers demanded that, by no later than May 20, 2020, Indemnitors immediately

comply with Travelers’ demand pursuant to paragraph 5 of the Indemnity Agreement by promptly

providing to Travelers either: (i) documentation acceptable to Travelers evidencing the full release

of the Bonds; or (ii) an irrevocable letter of credit, in form, term, and substance sufficient to

Travelers and issued by a financial institution acceptable to Travelers. 12 The Final Demand again

expressed Travelers’ willingness to work with Indemnitors towards an amicable resolution. 13

           20.   On May 17, 2020, Indemnitors responded to the Final Demand stating, once again,

that “Fieldwood will not be obtaining the full release of the Bonds or the irrevocable letter of credit

that Travelers has requested.” 14

           21.   As with its Initial Response, Indemnitors’ May 17, 2020 response to the Final

Demand made reference to their “provid[ing] financial and reserve information [as] required under

the General Contract of Indemnity,” despite there being no such express requirement under the

Indemnity Agreement. 15 Further, as Travelers advised in the Final Demand, Fieldwood failed to

show how or why providing such financial and reserve information obviates its obligation to




10
   A true and correct copy of Traveler’s April 30, 2020 follow up correspondence to Fieldwood is attached hereto as
Exhibit F.
11
   A true and correct copy of the Final Demand is attached hereto as Exhibit G.
12
   Exhibit G at p. 2.
13
   Exhibit G at pp. 2 - 3.
14
   A true and correct copy of Fieldwood’s May 17, 2020 responses to the Final Demand is attached here to Exhibit H.
15
   Exhibit H.



                                                        5
262609v1
          Case 4:20-cv-01836 Document 1 Filed on 05/27/20 in TXSD Page 6 of 11



comply with paragraph 5 of the Indemnity Agreement or Travelers’ entitlement to specific

performance should Indemnitors fail to perform. 16

           22.       Having received no further response from Indemnitors, Travelers proceeded with

the commencement of the instant lawsuit.

                                               COUNT ONE
                                  (Specific Performance and Injunction)

           23.       Travelers repeats and reasserts each and every allegation set forth above with the

same force and effect as if each such allegation was fully set forth here again at length.

           24.       Travelers is expressly entitled to specific performance under paragraph 5 of the

Indemnity Agreement in the event that Indemnitors fail to, simply upon demand, either procure the

written release of the Bonds or provide an irrevocable letter of credit acceptable to Travelers, and

Indemnitors have “waive[d], to the fullest extent permitted by law, each and every right that they

may have to contest these requirements.” 17

           25.       In refusing to either procure the full release of the Bonds or provide an irrevocable

letter of credit in the total amount of the unreleased Bonds, Indemnitors have breached their

specific obligations and agreements as expressly set forth in the Indemnity Agreement.

           26.       Accordingly, Travelers seeks and is entitled to injunctive relief and specific

performance of the obligations of the Indemnitors under paragraph 5 of the Indemnity Agreement.

           27.       Travelers will be subjected to immediate and irreparable harm, in that the

Indemnitors will likely be unable to perform or meet their specific obligations under the Indemnity

Agreement and/or Travelers will be unable to secure enforcement of its unconditional rights

thereunder.




16
     See Exhibit G at p. 2.
17
     Exhibit B at ¶ 5.



                                                       6
262609v1
      Case 4:20-cv-01836 Document 1 Filed on 05/27/20 in TXSD Page 7 of 11



           28.   The balance of equities favor the unconditional rights of Travelers under the

Indemnity Agreement and the entitlement of Travelers to enforce such unconditional rights and to

require the Indemnitors to specifically perform their clear obligations thereunder.

           29.   Based on the failure of Indemnitors to perform their contractual obligations,

Travelers is entitled to injunctive relief from this Court, compelling the Indemnitor to either: (i)

procure the complete discharge of Travelers under the Bonds or (ii) provide collateral in the form

of an irrevocable letter of credit in favor of Travelers, and in form and content acceptable to

Travelers, in the sum of $60,000,000 to secure the face amount of the undischarged liability of

Travelers under the Bonds, plus any additional funds necessary to secure the expenses, court costs,

and attorneys’ fees expended and/or will be expended as necessary in order to enforce its rights

under the Indemnity Agreement.

                                         COUNT TWO
                                     (Declaratory Judgment)

           30.   Travelers repeats and reasserts each and every allegation set forth above with the

same force and effect as if each such allegation was fully set forth here again at length.

           31.   There are actual and justiciable controversies between Travelers and Indemnitors.

A declaratory judgment issued by this Court will resolve outstanding issues between Travelers and

Indemnitors and allow Travelers to enforce its unconditional rights and hold the Indemnitors to

their specific obligations under the Indemnity Agreement.

           32.   Accordingly, Travelers is entitled to a declaratory judgment from this Court

proclaiming under the Indemnity Agreement: that Travelers has unconditional rights; that

Indemnitors have specific obligations, upon demand; and that Indemnitors must procure the full

and complete discharge of Travelers under the Bonds and/or post collateral in the form of an

irrevocable letter of credit in the sum of at least $60,000,000 to secure all undischarged liability




                                                  7
262609v1
      Case 4:20-cv-01836 Document 1 Filed on 05/27/20 in TXSD Page 8 of 11



and losses of Travelers in connection with the Bonds and/or in the enforcement of the Indemnity

Agreement.

                                          COUNT THREE
                                        (Breach of Contract)

           33.   Travelers repeats and reasserts each and every allegation set forth above with the

same force and effect as if each such allegation was fully set forth here again at length.

           34.   As set forth above, Indemnitors have refused to perform or honor their specific

obligations under the Indemnity Agreement to procure the complete discharge of Travelers under

the Bonds and/or to post collateral to secure all undischarged liability and Losses (as defined in the

Indemnity Agreement) of Travelers in connection with the Bonds, despite the written demand from

Travelers.

           35.   As such, the Indemnitors are jointly and severally liable to Travelers for all of the

Surety’s loss and expense, including attorneys’ fees, in connection with the Bonds and enforcement

of the Indemnity Agreement.

                                          COUNT FOUR
                                   (Collateralization/Quia Timet)

           36.   Travelers repeats and reasserts each and every allegation set forth above with the

same force and effect as if each such allegation was fully set forth here again at length.

           37.   Based upon Indemnitors’ financial instability, as well as their repeated and

unjustified refusal to comply with their obligations as Indemnitors, Travelers has reasonable

grounds to believe Principal will likely default on its obligations, either under the Bonds or the

Indemnity Agreement. As such, quia timet relief is appropriate.

           38.   The Indemnitors are jointly and severally liable to Travelers under the Indemnity

Agreement for any amount of collateral necessary to cover all Losses of Travelers under the Bonds.




                                                   8
262609v1
      Case 4:20-cv-01836 Document 1 Filed on 05/27/20 in TXSD Page 9 of 11



           39.   Due to the well-known deteriorating financial stability of the Indemnitors, and as

recognized by law, Travelers is entitled to quia timet relief as interim relief and will be seeking

expedited consideration of same via motion filed shortly after this action is commenced.

                                         COUNT FIVE
                            (Recovery of Attorneys’ Fees and Interest)

           40.    Travelers repeats and reasserts each and every allegation set forth above with the

same force and effect as if each such allegation was fully set forth here again at length.

           41.   Travelers is entitled to recover its attorneys' fees and expenses (and all other costs

and expenses qualifying as a "Loss" under the Indemnity Agreement) from Indemnitors under the

Indemnity Agreement.

                                      PRAYER FOR RELIEF

           WHEREFORE, Travelers respectfully requests that Defendants Fieldwood Energy LLC

and Fieldwood Energy Inc. be cited to appear and answer herein, and that Travelers to be awarded:

           1.    On count one against Indemnitors, judgment compelling Indemnitors to perform

    their specific obligations to procure the full and complete discharge of Travelers under the

    Bonds or provide collateral in the form of an irrevocable letter of credit in favor of Travelers,

    and in form and content acceptable to Travelers;

           2.    On count two against Indemnitors, judgement declaring that Indemnitors are

    obligated under the Indemnity Agreement to procure the full and complete discharge of

    Travelers under the Bonds and/or to post additional collateral in the form of an irrevocable

    letter of credit in the sum of at least $60,000,000 in order to secure all undischarged liability

    and loss of Travelers in connection with the Bonds and/or in the enforcement of the Indemnity

    Agreement;




                                                   9
262609v1
     Case 4:20-cv-01836 Document 1 Filed on 05/27/20 in TXSD Page 10 of 11



           3.   On count three against Indemnitors, judgment against Indemnitors in the amount of

    damages incurred by Travelers caused by Indemnitors’ breach of contract;

           4.   On count four against Indemnitors, judgement against Indemnitor, jointly and

    severally, in an amount of damages necessary to cover all losses or anticipated losses incurred,

    or to be incurred, by Surety;

           5.   On count five against the Indemnitors, judgment against Indemnitors in the amount

    of attorneys’ fees, costs and expenses incurred by Travelers in connection with enforcing the

    Indemnity Agreement;

           6.   Costs of this suit;

           7.   Pre-judgment and post judgment interest at the maximum amount permissible at law

    or in equity; and

           8.   Such other and further relief as this Court may deem just, proper and equitable.

Dated: May 27, 2020

                                              Respectfully Submitted,

                                              LOOPER GOODWINE P.C.

                                              /s/ Paul J. Goodwine
                                              Paul J. Goodwine, Attorney-in-Charge
                                              La. Bar No. 23757
                                              SDTX Federal ID No. 437800
                                              Lindsey M. Johnson
                                              La. Bar. No. 34610
                                              SDTX Federal ID No. 2127344
                                              650 Poydras Street, Suite 2400
                                              New Orleans, Louisiana 70130
                                              Telephone: (504) 503-1500
                                              Facsimile: (504) 503-1501
                                              Email: pgoodwine@loopergoodwine.com
                                              Email: ljohnson@loopergoodwine.com

                                              ATTORNEYS FOR PLAINTIFF TRAVELERS
                                              CASUALTY AND SURETY COMPANY OF
                                              AMERICA



                                                 10
262609v1
     Case 4:20-cv-01836 Document 1 Filed on 05/27/20 in TXSD Page 11 of 11



                             VERIFICATION OF COMPLAINT

        I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that I have read the
foregoing Verified Complaint and the factual allegations thereof and the facts alleged therein are
true and correct.

Executed this 27th day of May, 2020.



                                     Kate K. Simon
                                     Representative for Travelers Casualty and Surety Company
                                     of America




                                               11
262609v1
